Citation Nr: 1424145	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  11-04 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for mild degenerative changes and arthralgia of the right hip (a right hip disability), to include as due to service-connected back disability and/or service-connected knee disabilities.

2.  Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1974 to November 1977, and from May 1978 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over this claim is currently with the RO in Indianapolis, Indiana.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.  The issue of service connection for a right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current, diagnosed disability of the left hip.


CONCLUSION OF LAW

The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the claim for entitlement to service connection for a left hip disability, the RO provided notice to the Veteran in April 2009, prior to the initial adjudication of the claim in December 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The April 2009 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.  

VA satisfied its duty to assist the Veteran in the development of the claim of service connection for a left hip disability.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence associated with the claims file include the Veteran's service treatment records, VA treatment reports, and lay statements.  The Veteran has not indicated that he has additional information or evidence to submit in support of his claim.

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims (Court) has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

With regard to the Veteran's claim for service connection for a left hip disability, there is no duty to provide a VA examination as there is no competent evidence in the record of a diagnosis of a left hip condition, or even persistent assertions or recurrent symptoms of a left hip disability by the Veteran.  See 38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. §  5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F. 3d at 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, the Veteran has not identified a specific left hip condition and has not been diagnosed with a "chronic disease" listed under 38 C.F.R. §  3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service Connection for a Left Hip Disability

In a February 2009 claim, the Veteran requested service connection for a disorder of the hips.  Specifically, the Veteran has contended that he has had pain of the hips since experiencing several falls from aircraft or maintenance stands.  See February 2009 Claim.

After a review of all the evidence, lay and medical, the Board finds that the Veteran did not experience any in-service injury or disease of the left hip and does not have a current disability of the left hip.  Service treatment records are negative for any complaints, findings, or diagnosis of a left hip injury or condition.  March 1978 and April 1991 reports of medical examination, shortly before the end of each period of active service, noted that the Veteran's lower extremities and other musculoskeletal systems were clinically normal.  The evidence of record, which includes VA treatment records dated from January 2009 to July 2010, is also silent for any post-service diagnosis or treatment of the claimed condition.  

In this case, the Veteran has generally contended that he has left hip pain; however, while the record reflects numerous post-service complaints of right hip pain, the treatment records are absent for any complaints, findings, treatment, or diagnosis of a left hip disability.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (citing Fed. R. Evid. 803 (7)); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).

The evidence of record does not reflect that the Veteran has a current disability of the left hip.  The evidence also does not reflect that the Veteran has ever sought or received treatment for the claimed left hip disorder.  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau, 2 Vet. App. at 141 (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer, 3 Vet. App. at 225.  Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Board is also cognizant of the Court's holding in Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013).  In Romanowsky, the Court held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, the evidence in this case does not demonstrate a left hip disability at any point during the claim period or even recent diagnosis prior to the filing of the claim for service connection.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current diagnosis of the claimed 

condition (a left hip disability); therefore, the claim for service connection for a left hip disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left hip disorder is denied.


REMAND

Service Connection for a Right Hip Disorder

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for a right hip disorder.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

In June 2009, the Veteran underwent a VA examination of the right hip.  At that time, the diagnosis was arthralgia of the right hip.  The examiner opined that the Veteran's right hip arthralgia is not caused by, or a result of, the in-service injury to the right hip because there is no radiologic evidence to suggest a diagnosis of any chronic right hip condition and because the Veteran's in-service injury (a right hip sprain) was acute in nature.  The Veteran's VA treatment records include the results of radiographic testing of the right hip, which reveal mild degenerative changes of the right hip.  As such, the Board finds the June 2009 VA examination inadequate as it is based, in part, on an inaccurate factual basis.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based on an inaccurate factual premise has no probative value).

In addition, a medical opinion was obtained in April 2010 regarding the relationship between the current right hip arthralgia and degenerative changes to the service-connected disabilities.  Here, in the alternative, the Veteran contends that the right hip disability is due to the service-connected back disability and knee disabilities.  The April 2010 examiner opined that the hip condition is not caused by, or a result of, any service-connected lumbar spine disability.  While the April 2010 examiner used such language as "not caused by or a result of," these terms do not encompass the issue of aggravation (permanent worsening in severity beyond a normal progression).  Regardless, the VA examiner did not provide a rationale for the opinion rendered.  Further, the April 2010 examiner did not provide an opinion regarding the relationship between the current right hip disorder and the service-connected knee disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion).

For the above reasons, the Board finds that a remand for an addendum medical opinion is necessary to assist in determining the etiology of the arthralgia and degenerative changes of the right hip.

Accordingly, the issue of service connection for a right hip disability (including as secondary to service-connected back and/or knee disabilities) is REMANDED for the following action:

1. If possible, request that the physician who conducted the June 2009 VA examination and provided the April 2010 medical opinion review the claims file and provide an addendum medical opinion.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report (another examination of the Veteran is not required).

If the June 2009 examiner is not available, obtain the requested opinion from a medical professional with expertise in orthopedics.  If the examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that any right hip disability, to include arthralgia and degenerative changes, had its onset in service or is otherwise related to service, including a right hip sprain?

b) Is it at least as likely as not (50 percent probability or more) that the right hip disability, to include arthralgia and degenerative changes, is caused by the service-connected back disability and/or service-connected knee disabilities?

c) If not caused by the service-connected back or knee disabilities, is it at least as likely as not (50 percent probability or more) that the right hip disability, to include arthralgia and degenerative changes, is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected back disability and/or service-connected knee disabilities?  If the VA physician finds that the right hip disability, to include arthralgia and degenerative changes, is aggravated by the service-connected back or knee disabilities, he/she should indicate, to the extent possible, the degree of disability before aggravation and the current degree of disability.

In rendering the opinions requested, assume that the Veteran has current disabilities of the right hip, including arthralgia and degenerative changes.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim for service connection for a right hip disability, to include as due to service-connected back disability and/or knee disabilities, in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


